DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budnitzki (EP 1688540).
Budnitzki discloses a system to secure a rail to a sleeper by pinching the upper face of the base 32 of the rail 12 and by laterally blocking the rail. The system is comprised of a spring means 14, 16 abutting on the upper face of the base of the rail 12, a means for securing 28, 30 the spring means 14, 16to a support structure 10 of the rail 12 where the spring means 14, 16 come into abutment on a device for adjusting the spring means. The system is further comprised of a means 62 for supporting the spring means 14, 16 in contact with a lateral edge of the base 32 of the rail 12, the spring means 14, 16 being mounted on the support means 62 and being translationally secured with the means 62 for supporting the spring means 14, 16. A means for anchoring 60 to the support structure 10 of the rail 12 and a means for adjusting the position of the support means 62 relative to the anchoring means 60, as described in paragraph 27. The securing means 28, 30 pass through the supporting means and the anchoring means by way of a threaded shaft 50, shown in figures 3-6. The securing spring is formed by a spring clip with a first upper part engaging the securing means and a second lower part engaging the base of the rail. 
Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art made of reference as described above does not adequately show that the securing system can be set or adjusted relative to the rail. The prior art shows complementary teeth and grooves on the securing components. When the anchoring bot is loosened the two cooperating components may be slid relative to each other and the rail so as to adjust the contact between the securing blocks and the rail. While the prior art may not adjust to the precision detail as asserted by the applicant the components may still be moved and adjusted so as to secure the rail to the railroad tie. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
May 2, 2022